Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE 

1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the electronic system for performing a multiplication of a matrix and vector, the system comprising
 a memristive crossbar array comprising row lines and column lines intersecting the row lines, and resistive memory elements coupled between the row lines and the column lines at the junctions formed by the row and column lines, the resistive memory elements representing the values of the matrix, the system further comprising an analogue circuit, the system being configured to perform an exponentiation of the values of the vector in accordance with a first exponent, the crossbar array being configured to apply the resulting values of the vector to the resistive elements thereby generating currents, the analogue circuit being configured for performing an exponentiation of the generated currents in accordance with a second exponent
features as recited in independent claim 1. Similar language is used in other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited references are is art of interest.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182